UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 7, 2010 FIRST REAL ESTATE INVESTMENT TRUST OF NEW JERSEY (Exact name of registrant as specified in charter) New Jersey 000-25043 22-1697095 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 505 Main Street, Hackensack, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(201) 488-6400 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the ExchangeAct (17 CFR 240.13e-4(c)) Item 8.01.Other Events. DIVIDEND ANNOUNCEMENT The registrant has announced that its first quarter dividend for the three months ended January 31, 2010 will be $0.30 per share, payable on March 16, 2010, to shareholders of record on March 2, 2010. The statements in this report that relate to future earnings or performance are forward-looking. Actual results might differ materially and be adversely affected by such factors as longer than anticipated lease-up periods, or the inability of tenants to pay increased rents. Additional information about these factors is contained in the Trust’s filings with the SEC including the Trust’s most recent filed reports on Forms 10-K and 10-Q. . SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. First Real Estate Investment Trust of New Jersey By: /S/ Robert S. Hekemian Name: Robert S. Hekemian Title: Chairman and Chief Executive Officer Date:January 7, 2010 EXHIBIT INDEX Exhibit 99.1:Press Release dated January 7, 2010 entitled “First Real Estate Investment Trust of New Jersey Dividend Announcement.”
